                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

UNITED STATES OF AMERICA,                            CR-11-100-BLG-BMM

                        Plaintiff,
    vs.                                                    ORDER

NALAYNA ROSE BULLINSIGHT,

                        Defendant.

      Nalayna Bullinsight has moved for early termination of her current term of

supervised release. (Doc. 62.) The Government does not oppose the motion. Id. at

1. Bullinsight’s probation officer does not oppose the motion. Id. at 1-2. The Court

conducted a hearing on the motion on April 30, 2019. For the reasons below, the

Court will grant Bullinsight’s motion.

      Bullinsight pleaded guilty to Conspiracy to Distribute Methamphetamine in

violation of 21 U.S.C. § 846. The Court sentenced Bullinsight to 72 months

imprisonment followed by 5 years of supervised release. The Court reduced the

sentence to a term of 58 months imprisonment followed by five years of supervised

release on December 2, 2015. Bullinsight’s supervised release commenced on May

30, 2016.

      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interests of
justice.” 18 U.S.C. § 3564(c) The Court must consider the factors in 18 U.S.C. §

3553(a) when evaluating whether to terminate a term of supervised release.

      The record reflects that Bullinsight has maintained high compliance with her

supervision. Bullinsight has demonstrated she is able to conform her conduct to the

law. Bullinsight has obtained steady employment and has changed her lifestyle to

address the Court’s obligations. Bullinsight does not pose a threat to the

community. The factors in 18 U.S.C. § 3553 support an early termination of

supervised release.

       Accordingly, IT IS ORDERED:

             1.       Defendant’s Motion for Early Termination of Supervised

             Release (Doc. 62) is GRANTED.

      DATED this 22nd day of May, 2019.
